DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 12 are amended due to Applicant's amendment dated 11/17/2022.  Claims 1-20 are pending.
Response to Amendment
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 11/17/2022. The rejection is withdrawn. 
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Che et al. US 2013/027473 A1 (“Che”) in view of Hisamitsu et al. JP 4269382 B2—English translation obtained from Espacenet, hereinafter “Hisamitsu”—is overcome due to the Applicant’s amendment dated 11/17/2022. The rejection is withdrawn. 
The rejection of claims 1-11, 13-16 and 20 under 35 U.S.C. 103 as being unpatentable over Che in view of Hisamitsu and Babudri, Francesco, et al. “Fluorinated organic materials for electronic and optoelectronic applications: the role of the fluorine atom.” Chemical Communications 10 (2007): 1003-1022 (“Babudri”) is overcome due to the Applicant’s amendment dated 11/17/2022. The rejection is withdrawn. 
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Che in view of Hisamitsu and Babudri as evidenced by Schaller, Chris P, Ph.D, Physical Chemistry for the Biosciences, 14.7 Fluorescence and Phosphorescence. 1 Sept. 202 (“Schaller”) is overcome due to the Applicant’s amendment dated 11/17/2022. The rejection is withdrawn. 
The rejection of claims 13-16 and 18 under 35 U.S.C. 103 as being unpatentable over Che in view of Hisamitsu and Babudri and Forrest et al. US 2007/0278937 A1 (“Forrest”) is overcome due to the Applicant’s amendment dated 11/17/2022. The rejection is withdrawn. 
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Che in view of Hisamitsu and Babudri, Forrest, and Chen, Dongjun, et al. "Efficient solution-processed red all-fluorescent organic light-emitting diodes employing thermally activated delayed fluorescence materials as assistant hosts: molecular design strategy and exciton dynamic analysis." Journal of Materials Chemistry C 5.21 (2017): 5223-5231 (“Chen”) is overcome due to the Applicant’s amendment dated 11/17/2022. The rejection is withdrawn. 
Response to Arguments
Applicant’s arguments on pages 23-26 of the reply dated 11/17/2022 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues on pg. 25 that the cited references do not teach or reasonably suggest the compounds of the amended claims wherein R1, R3 to R6, and R2a to R2c do not comprise -F, -Cl, -Br, or -I.
Examiner's response –As discussed in greater detail in the rejection below, the cited references teach a compound that reads on the claimed Formula I wherein R1 is a C4 alkyl group. Thus, the compound meets the limitations of the proviso and the limitations wherein R1, R3 to R6, and R2a to R2c do not comprise -F, -Cl, -Br, or -I. Accordingly, the compound of the cited references reads on the amended claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the newly added amendment “R1, R3 to R6, and R2a to R2c do not comprise -F, -Cl, -Br, or -I”. It is unclear whether this amendment is to be interpreted only under the conditions of the proviso, or if no compound of Formula I may comprise -F, -Cl, -Br, or -I as R1, R3 to R6, and R2a to R2c.
Claims 2-20 are rejected for being dependent upon indefinite claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. US 2013/0274473 A1 (“Che”) in view of Hisamitsu et al. JP 4269382 B2—English translation obtained from Espacenet, hereinafter “Hisamitsu”.
Regarding claim 12, Che teaches platinum(II)-based compounds of Structure I (below) having high emission quantum efficiencies and low self-quenching constant, wherein the platinum(II)-based compounds are used as the light-emitting material or dopant for an organic light-emitting diode (OLED) (abstract, ¶ [0008] and [0074]). The OLED consists of an anode and a cathode, between which are the hole transporting layer, light-emitting layer, and electron transporting or injection layer (¶ [0074]).

    PNG
    media_image1.png
    49
    95
    media_image1.png
    Greyscale

Che teaches compounds of Structure I on pgs. 3-7. As an example, Complex 117 has the structure below (pg. 5). 

    PNG
    media_image2.png
    232
    282
    media_image2.png
    Greyscale

Che fails to teach a specific example of Complex 117 wherein one of X7 to X9 is N. However, Che does teach that any of X1 to X20 may be nitrogen (¶ [0011]).
Hisamitsu teaches an organic electroluminescence device wherein at least one layer of the device comprises a metal complex represented by chemical formula (I), shown below (first half of pg. 2). In chemical formula (I), one of X, Y, and Z is a nitrogen atom (first half of pg. 3).

    PNG
    media_image3.png
    161
    367
    media_image3.png
    Greyscale

A device comprising the above metal complex has improved characteristics such as high light emission luminance, low light emission starting voltage, and excellent durability can be obtained (first half of pg. 2 and third paragraph of pg. 17).
Hisamitsu teaches specific examples of the compound represented by chemical formula (I) including compound 1, shown below (pg. 5).

    PNG
    media_image4.png
    165
    207
    media_image4.png
    Greyscale

Therefore, given the general formula and teachings of Che, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute nitrogen for carbon in the location of X7 in Complex 117 of Che to arrive at a ligand as shown in compound 1 of Hisamitsu, based on the teaching of Hisamitsu.  The motivation for doing so would have been to obtain a device having high light emission luminance, low light emission starting voltage, and excellent durability, as taught by Hisamitsu.
The modified Complex 117 reads on the chemical formula (I) of Hisamitsu (see Hisamitsu, second half of pg. 2) and thus is expected to obtain the benefits of Hisamitsu.
The modified Complex 117 reads on the claimed compound 126.

Regarding claims 1-6, 8-11, and 13-15, Che teaches platinum(II)-based compounds of Structure I (below) having high emission quantum efficiencies and low self-quenching constant, wherein the platinum(II)-based compounds are used as the light-emitting material or dopant for an organic light-emitting diode (OLED) (abstract, ¶ [0008] and [0074]). The OLED consists of an anode and a cathode, between which are the hole transporting layer, light-emitting layer, and electron transporting or injection layer (¶ [0074]).

    PNG
    media_image1.png
    49
    95
    media_image1.png
    Greyscale

Che teaches compounds of Structure I on pgs. 3-7. As an example, Complex 120 has the structure below (pg. 6). 

    PNG
    media_image5.png
    283
    339
    media_image5.png
    Greyscale


Che fails to teach a specific example of Complex 120 wherein one of X7 to X9 is N. However, Che does teach that any of X1 to X20 may be nitrogen (¶ [0011]).
Hisamitsu teaches an organic electroluminescence device wherein at least one layer of the device comprises a metal complex represented by chemical formula (I), shown below (first half of pg. 2). In chemical formula (I), one of X, Y, and Z is a nitrogen atom (first half of pg. 3).

    PNG
    media_image3.png
    161
    367
    media_image3.png
    Greyscale

A device comprising the above metal complex has improved characteristics such as high light emission luminance, low light emission starting voltage, and excellent durability can be obtained (first half of pg. 2 and third paragraph of pg. 17).
Hisamitsu teaches specific examples of the compound represented by chemical formula (I) including compound 1, shown below (pg. 5).

    PNG
    media_image6.png
    178
    220
    media_image6.png
    Greyscale

Therefore, given the general formula and teachings of Che, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute nitrogen for carbon in the location of X7 in Complex 120 of Che to arrive at a ligand as shown in compound 1 of Hisamitsu, based on the teaching of Hisamitsu.  The motivation for doing so would have been to obtain a device having high light emission luminance, low light emission starting voltage, and excellent durability, as taught by Hisamitsu.
The modified Complex 120 reads on the chemical formula (I) of Hisamitsu (see Hisamitsu, second half of pg. 2) and thus is expected to obtain the benefits of Hisamitsu.
The modified Complex 120 has the following structure:

    PNG
    media_image7.png
    392
    450
    media_image7.png
    Greyscale

Per claims 1-6, the above compound reads on the claimed Formula 1 wherein:
M is platinum (Pt);
X1 is O;
X2 and X4 are each N, and X3 is C;
X21 is N, X22 is C(R2a), and X23 is C(R2c);
T1 is *-N(R5)-*’;
R1 is an unsubstituted C4 alkyl group, R3, R2c, R3 and R4 are each hydrogen, R2b is an alkyl-substituted C6 aryl group (phenyl), R5 is an unsubstituted C6 aryl group (phenyl), and R6 is not required to be present; and
b1 is 1, b3 is 3, and b4 is 4.
Per claim 8, the modified Complex 120 reads on the claimed Formula CY1(4), wherein R1a to R1d are not required to be present.
Per claim 9, the modified Complex 120 reads on the claimed Formula CY2(6).
Per claim 10, the modified Complex 120 reads on the claimed Formula CY3(1).
Per claim 11, the modified Complex 120 reads on the claimed Formula CY4(1).
Regarding claim 7, Che in view of Hisamitsu teach the OLED comprising the modified Complex 120 as described above with respect to claim 1. 
Che fails to teach a compound as above wherein the pyridine moiety
    PNG
    media_image1.png
    49
    95
    media_image1.png
    Greyscale
 comprises multiple fused rings. However, Che does teach a pair of adjacent R groups of R1-R15 may form rings, which is exemplified in Complex 102 below comprising an isoquinoline group (¶ [0010] and pg. 3). 

    PNG
    media_image8.png
    337
    348
    media_image8.png
    Greyscale

Therefore, given the general formula and teachings of Che, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyridine moiety shown above with an isoquinoline group as shown in Complex 102, because Che teaches the variable may suitably be selected as the moiety
    PNG
    media_image1.png
    49
    95
    media_image1.png
    Greyscale
of Structure I.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the platinum(II)-based compound in the emitting layer of the OLED of Che in view of Hisamitsu and possess the benefits taught by Che.  See MPEP 2143.I.(B).
The modified Complex 120 has the structure reads on the claimed Formula CY4-15 wherein:
X49 is not required to be present;
R41 to R44 are each hydrogen and R45 to R49 are not required to be present; and 
b42 is 1.
Regarding claim 16, Che in view of Hisamitsu teach the OLED comprising the modified Complex 120 as described above with respect to claim 13. As discussed above, Che teaches the platinum(II) compound may specifically be used as the light-emitting material or as the dopant in the emitting layer (¶ [0074]).
Che teaches a specific example of an OLED in Example 46 wherein emissive layer comprises CsPO3 (host) doped with 4% of a platinum(II)-based compound represented by Structure I (¶ [0172]). However, Che fails to specifically teach the dopant is the modified Complex 120. 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Complex 120 as the dopant in the OLED of Example 46, because one of ordinary skill in the art would reasonably have expected the elements of the dopant and the OLED to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 20, Che in view of Hisamitsu teach the OLED comprising the modified Complex 120 as described above with respect to claim 1. Although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Che teaches the modified compound as discussed above that meets the limitations of claim 1 and does not include any components that would make it unfit for the use as a diagnostic composition.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. US 2013/0274473 A1 (“Che”) in view of Hisamitsu et al. JP 4269382 B2—English translation obtained from Espacenet, hereinafter “Hisamitsu” as applied to claim 16 above, as evidenced by Schaller, Chris P, Ph.D, Physical Chemistry for the Biosciences, 14.7 Fluorescence and Phosphorescence. 1 Sept. 2020. (“Schaller”).
Regarding claim 17, Che in view of Hisamitsu teach the OLED comprising the modified Complex 120 as described above with respect to claim 16. 
Che is silent as to the OLED emitting light generated when a triplet exciton of the platinum(II)-based compound transitions to a ground state. However, the platinum(II)-based compounds of Structure I are phosphorescent materials (¶ [0005]-[0008]).
Schaller teaches Figure 14.7.2 on page 1, shown below, which shows a transition from the T1 (triplet) state to the S0 (ground) state is phosphorescence emission.

    PNG
    media_image9.png
    311
    602
    media_image9.png
    Greyscale

Therefore, as the modified Complex 120 is a phosphorescent material, it emits light when a triplet exciton transitions to the ground state, as evidenced by Schaller.
	
Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. US 2013/0274473 A1 (“Che”) in view of Hisamitsu et al. JP 4269382 B2—English translation obtained from Espacenet, hereinafter “Hisamitsu”—as applied to claim 15 above, and further in view of Forrest et al. US 2007/0278937 A1 (“Forrest”).
Regarding claims 13-16 and 18, Che in view of Hisamitsu teach the OLED comprising the modified Complex 120 as described above with respect to claim 15. As discussed above, Che teaches the platinum(II) compound may specifically be used as the light-emitting material or as the dopant in the emitting layer (¶ [0074]).
Che fails to teach a fluorescent dopant is further provided in the emitting layer. However, as discussed above, the platinum(II)-based compounds represented by Structure 1 have high emission quantum efficiencies and low self-quenching constant (abstract). Additionally, Che teaches the platinum(II)-based complexes emit green to orange light (¶ [0070]).
Forrest teaches organic light emitting devices (OLEDs) that emit light using a combination of fluorescent emitters and phosphorescent emitters (abstract). Forrest teaches a specific OLED in FIG.1 comprising an anode, a hole injection layer, a hole transport layer, an electron blocking layer, an emissive layer (region), a hole blocking layer, an electron transport layer, and electron injection layer, and a cathode (¶ [0041]). Forrest teaches the emissive region of the device comprise at least one phosphor-sensitized layer which comprises a fluorescent emitting material and a phosphorescent emitting material as dopants in a host material (¶ [0019]). Forrest teaches the OLED yields high power efficiency, stable color balance, and the potential for 100% internal quantum efficiency (¶ [0063]). Forrest teaches it is desirable to achieve an improved balance of efficiency and lifetime in an OLED (¶ [0012]).
Forrest teaches the phosphorescent emitting material is green-emitting (¶ [0062]) and teaches preferred phosphorescent green emitters (¶ [0084]) but does not teach the green emitters are limited to these examples. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Complex 120 as the phosphorescent green emitter in the OLED of Forrest, based on the teaching of Che and Forrest.  The motivation for doing so would have been to further improve the quantum efficiency of the OLED, provide an emitter having a low self-quenching constant, lower HOMO and LUMO energy levels, and great thermal and oxidative stability, and obtain an OLED having high power efficiency, stable color balance, low light emission starting voltage, and excellent durability, as taught by Che, Hisamitsu, and Forrest.
As the phosphor-sensitized layer comprises a fluorescent emitting material, the modified Complex 120, and a host, the limitation of claims 16 and 18 are met.
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. US 2013/0274473 A1 (“Che”) in view of Hisamitsu et al. JP 4269382 B2—English translation obtained from Espacenet, hereinafter “Hisamitsu”, and Forrest et al. US 2007/0278937 A1 (“Forrest”) as applied to claim 18 above, and further in view of Chen, Dongjun, et al. "Efficient solution-processed red all-fluorescent organic light-emitting diodes employing thermally activated delayed fluorescence materials as assistant hosts: molecular design strategy and exciton dynamic analysis." Journal of Materials Chemistry C 5.21 (2017): 5223-5231 (“Chen”).
Regarding claim 19, Che in view of Hisamitsu, and Forrest teach the OLED comprising the modified Complex 120 as described above with respect to claim 18.
While Che fails to specifically teach the OLED comprises CBP as the host material, Che teaches the host materials may include CBP, among others (¶ [0045]). 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select CBP as the host material, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the phosphor-sensitized layer of the OLED of Che in view of Hisamitsu, and Forrest and possessing the benefits taught by Che, Hisamitsu, and Forrest.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host materials defined by Forrest having the benefits taught by Forrest in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Forrest teaches the fluorescent emitting material in the phosphor-sensitized layer is a red-emitting material (¶ [0062]) and teaches preferred fluorescent red emitters (¶ [0085]) but does not teach the red fluorescent emitters are limited to these examples. 
In the analogous art of OLEDs, Chen teaches tetraphenyldibenzoperiflanthene (DBP) is a red fluorescent dye with high photoluminescence quantum yield (PLQY) (pg. 5224, second column, middle of second paragraph). Chen teaches the structure of DBP in Fig. 1 
    PNG
    media_image10.png
    110
    173
    media_image10.png
    Greyscale
(pg. 5224).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use DBP as the red fluorescent emitter in the phosphor-sensitized layer of the OLED of Che in view of Hisamitsu, and Forrest, based on the teaching of Chen.  The motivation for doing so would have been to use an emitter having high PLQY in the OLED of Che in view of Hisamitsu, and Forrest, as taught by Chen.
Che in view of Hisamitsu, Forrest, and Chen is silent as to the singlet exciton generated in the host being transferred to the organometallic compound and the fluorescent dopant, and i) a triplet exciton generated in the host and transferred to the organometallic compound and ii) a triplet exciton generated when a singlet exciton transferred to the organometallic compound is transited to a triplet excited state via intersystem crossing, are transferred to a singlet excited state of the fluorescent dopant and transited to a ground state to emit fluorescent light. It is reasonable to presume that the above limitations are inherent to Che in view of Hisamitsu, Forrest, and Chen. Support for said presumption is found in the use of like materials which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112. 
For example, as discussed above, the emitting region comprises a phosphor-sensitized comprising CBP as a host material, DBP as the fluorescent emitter 
    PNG
    media_image10.png
    110
    173
    media_image10.png
    Greyscale
, and the modified Complex 120 as the phosphorescent emitter.
The instant specification recites an organic light-emitting device including an emission layer including the organometallic compound represented by the claimed Formula 1, a host, and a fluorescent dopant satisfies the following limitations: a singlet exciton generated in the host is transferred to the organometallic compound and the fluorescent dopant, and i) a triplet exciton generated in the host and transferred to the organometallic compound and ii) a triplet exciton generated when a singlet exciton transferred to the organometallic compound is transited to a triplet excited state via intersystem crossing, are transferred to a singlet excited state of the fluorescent dopant and transited to a ground state to emit fluorescent light (instant ¶ [00128]).
The instant specification teaches the host may include CBP (instant ¶ [00179]), the fluorescent dopant may include the compound FD(10) 
    PNG
    media_image11.png
    163
    275
    media_image11.png
    Greyscale
(instant ¶ [00143]), and the organometallic compound may be compound 146 
    PNG
    media_image12.png
    135
    153
    media_image12.png
    Greyscale
 (instant pg. 40), which is substantially similar to the modified Complex 120. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/B.R.W./Examiner, Art Unit 1786